DECISION AND JUDGMENT ENTRY
On January 3, 2001, the Supreme Court of Ohio issued its judgment inState ex rel. Mosley v. Nichols, Sheriff (2001), 90 Ohio St.3d 517, reversing this Court's judgment and remanding the case to this Court for action consistent with its decision in Woods v. Telb (2000),89 Ohio St.3d 504, 733 N.E.2d 1103, paragraph one of the syllabus.
On July 24, 2000, this Court issued a "Decision and Judgment Entry" in the case sub judice finding the post-release control statute, R.C. 2967.28, to be unconstitutional. On August 3, 2000, the Supreme Court of Ohio issued its decision
in Woods v. Telb, supra, finding that R.C. 2967.28 is constitutional. Based on the Supreme Court of Ohio's decision that R.C. 2967.28 is constitutional, we likewise find the statute to be constitutional and reverse our July 24th judgment. Accordingly, relator's petition for habeas corpus is denied.
PETITION DENIED.
 JUDGMENT ENTRY
Relator's petition for a writ of habeas corpus is denied. The costs of this action are charged to relator.
This Decision and Judgment Entry constitutes a FINAL APPEALABLE ORDER pursuant to R.C. 2505.02. The date for filing an appeal commences with the filing of this judgment.
Abele, P.J., and Harsha, J.: Concur.
  ______________________ Roger L. Kline Administrative Judge